 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           JANE SHATTUCK,                                     CASE NO. C19-1677 MJP

11                                   Plaintiff,                 ORDER GRANTING DEFENDANT
                                                                FRED MEYER STORES, INC.’S
12                   v.                                         PARTIAL MOTION FOR
                                                                JUDGMENT ON THE PLEADINGS
13           FRED MEYER STORES, INC., et al.,                   PURSUANT TO FED. R. CIV. P.
                                                                12(C)
14                                   Defendants.

15

16           THIS MATTER having come before the above-entitled court on Defendant Fred Meyer

17   Stores, Inc.’s Partial Motion for Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c), the

18   Court having considered the records and filed herein, and being fully advised, now, therefore:

19           THE COURT FINDS that Plaintiff’s claim for retaliation based on union activity fails as

20   a matter of law because it is wholly preempted by the National Labor Relations Act (“NLRA”),

21   and, as a result, Plaintiff has failed to state a claim and this Court lacks jurisdiction to adjudicate

22   it.

23

24

     ORDER GRANTING DEFENDANT FRED MEYER STORES, INC.’S PARTIAL MOTION FOR JUDGMENT
     ON THE PLEADINGS PURSUANT TO FED. R. CIV. P. 12(C) - 1
 1          IT IS HEREBY ORDERED that Defendant Fred Meyer Stores, Inc.’s Partial Motion for

 2   Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c) is GRANTED and Plaintiff’s claim

 3   for “Retaliation: Union Activities” is dismissed with prejudice.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated April 14, 2020.



                                                          A
 7

 8
                                                          Marsha J. Pechman
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT FRED MEYER STORES, INC.’S PARTIAL MOTION FOR JUDGMENT
     ON THE PLEADINGS PURSUANT TO FED. R. CIV. P. 12(C) - 2
